DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a weed inactivation device.
Group II, claim(s) 2 & 4, drawn to a weed inactivation device
Group III, claim(s) 3, drawn to a weed inactivation device.
Group IV, claim(s) 5-6, drawn to a weed inactivation device.
Group V, claim(s) 7, drawn to a weed inactivation device.
Group VI, claim(s) 8, drawn to a weed inactivation device.
Group VII, claim(s) 9, drawn to a weed inactivation device.
Group VIII, claim(s) 10, drawn to  a weed inactivation device.
Group IX, claim(s) 11, drawn to a weed inactivation device.
Group X, claim(s) 12, drawn to a weed inactivation device.
Group XI, claim(s) 13-18, drawn to a weed inactivation device.
Group XII, claim(s) 19-22, drawn to a weed inactivation device.
Group XIII, claim(s) 23-33 & 42, drawn to a device for electrocution of a biological structure.
Group XIV, claim(s) 34-41 & 43-45, drawn to an electronic weeding circuit.

Groups I - XIV lack unity of invention because even though the inventions of these groups require the technical feature of a weed inactivation device (a.k.a. an electronic device for the electrocution of weeds (biological structures)) comprising at least one current applicator or electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ubiqutek LTD (WO 2016/016627 A1).  Ubiqutek teaches a weed inactivation device (Page 2, lines 2-3) comprising at least one electrode (applicator unit 8 comprises one or a plurality of applicator electrodes; Page 15, line 1).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643